Citation Nr: 1226478	
Decision Date: 07/01/12    Archive Date: 08/08/12

DOCKET NO.  10-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent for the service-connected post traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  He served in the Republic of Vietnam and received a Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that the RO must provide additional assistance to the Veteran in support of his claim for an increased initial rating for the service-connected PTSD.  The VA's duty to assist includes making an effort to gather records of VA treatment as well as any identified private records.  

The Veteran indicated in a May 2012 statement that he was receiving ongoing evaluation at a Vet Center and by VA, but records referable to this medical care are not associated with the claims file.

A remand of this case is warranted, so the RO can ensure that all available VA and non-VA treatment records are obtained. See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The Veteran asserts that his PTSD warrants 30 percent as an initial rating.  The most recent VA examination for PTSD was conducted in September 2009.  

In a May 2012 statement, the Veteran reported worsening symptoms since the September 2009 VA examination to include increased depression, anxiety and memory loss.

The Veteran should be afforded another VA examination to assess the current severity of his service-connected PTSD.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of VA and non-VA treatment rendered for the service-connected PTSD-to specifically include, but not limited to the following:

The VA treatment records from May 2010 to the present including treatment on July 24, 2012.

All Greensboro Vet Center mental health records including treatment on May 22, 2012, and June 5, 2012.

The Veteran also should be notified that he may submit medical evidence and treatment records in support of his claim.  

2.  After obtaining the above records, the RO should take all indicated action to have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD.  

The claims folder, including all relevant medical records and a copy of this remand must be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

The examiner should review the reports of subsequently received psychiatric treatment-to specifically include Vet Center records.

The examiner should report detailed clinical findings and identify all symptoms and any functional impairment due to the PTSD (i.e., distinguish the symptoms attributable to the service-connected PTSD only versus those attributable to nonservice-connected psychiatric disorder(s)).

The examiner should provide a global assessment of functioning (GAF) score for the Veteran's service-connected PTSD.

The examiner should indicate the extent to which the service-connected PTSD causes occupational and social impairment.

The examiner should provide all findings relevant to the nature and severity of the Veteran's service-connected PTSD, including the impact on his social and occupational functioning and his ordinary activities of daily living.  

Any opinion expressed by the examiner must be accompanied by a rationale.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


